277 F.2d 163
W. R. ALLCORN and Texas Employers' Insurance Association, Appellants,v.SIGNAL OIL & GAS COMPANY, Appellee.
No. 18192.
United States Court of Appeals Fifth Circuit.
April 22, 1960.

John J. Watts, Odessa, Tex., James T. Smith, Midland, Tex., Tom Sneed, Odessa, Tex., of counsel, for appellants.
Maurice R. Bullock, Ft. Stockton, Tex., Martelle McDonald, Odessa, Tex., McDonald, Shafer & Gilliland, Odessa, Tex., for appellee.
Before RIVES, Chief Judge, and HUTCHESON and BROWN, Circuit Judges.
PER CURIAM.


1
The judgment is affirmed on the authority of Hurst v. Gulf Oil Corporation, 5 Cir., 1958, 251 F.2d 836 and Sword, Houston Fire & Cas. Ins. Co. v. Gulf Oil Corporation, 5 Cir., 1958, 251 F.2d 829.


2
Affirmed.